UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6429


JAMES DEWEY KING, JR.,

                    Petitioner - Appellant,

             v.

HAROLD W. CLARKE, Director of VA Dept. of Corrections,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:19-cv-00041-JAG-RCY)


Submitted: September 24, 2020                               Decided: September 29, 2020


Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


James Dewey King, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Dewey King seeks to appeal the district court’s order denying relief on his

28 U.S.C. § 2254 petition. The district court referred this case to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B). The magistrate judge recommended that relief be

denied and advised King that failure to file timely, specific objections to this

recommendation could waive appellate review of a district court order based upon the

recommendation. *

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858
F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Although King received proper notice

and filed timely objections to the magistrate judge’s recommendation, he has waived

appellate review because the objections were not specific to the particularized legal

recommendations made by the magistrate judge. See Martin, 858 F.3d at 245 (holding

that, “to preserve for appeal an issue in a magistrate judge’s report, a party must object to

the finding or recommendation on that issue with sufficient specificity so as reasonably to

alert the district court of the true ground for the objection” (internal quotation marks

omitted)). Accordingly, we deny a certificate of appealability and dismiss the appeal.


       *
        Although King asserts on appeal that he did not consent to the jurisdiction of a
magistrate judge, see 28 U.S.C. § 636(c), the district court properly referred King’s petition
under 28 U.S.C. § 636(b) for proposed findings and recommendations.

                                              2
We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                         DISMISSED




                                          3